6873

led 05/13/19 Pagelof26 Page ID#

SJO Document 431-15 F

:15-cr-00704-

Case 2

 
 

6874

led 05/13/19 Page 2of26 Page ID#

15 F

SJO Document 431-

15-cr-00704-

Case 2

SAMSUNG.

 

< NEW Rami

12 AM

7/04/2015 12

0

Bo

sovici
Nicolae

ico

evna

Ina

e

o
Same
rs;
Fs
c &
, Low
O
mx

you:
) mother

)

1
2

ICO

ich Boi

o

iev

Taras Vasil

3) father

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 3of26 Page ID #:6875

| CREE Se,
cf Sergei eo a
By lasts seen 18 8 October 20185 fe

: My people arrived just

|
|
|
|

 

a will haven news tonight |

 

 

| My people from Ukraine
| suppose me to not take.
Ukrainian name because |

| of language difficulties =
/ you can have | in future |

They think it i is : better to lon
--use Arabic name and to |
~ show that you was :

' married in Ukraine and

| obtained citizenship _

 

1 Ri it thev told that we nav |

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 4of26 Page ID #:6876

Fromi Rami Ghanem

To: "Alexel Alexel"

Subject: Name

Date: Saturday, July 4, 2015 11:15:14 AM

 

Rony Youssef Karam

Mother: Lara Talal Arsalan
Father: Youssef Sami Karam

Born on April 15¢ 1964 in Zgharta

Rami Ghanem

Gateway te Egupt. (GYE)
Complex 133, Building 7, Apartment 32

Al Rehab City, Cairo Egypt

Telephone# 00201127999552

Iternational #: +37282432246

Jordan Office

Tel: 962 6 5685624
Fax: 962 6 5685625
US Telephone; 772 675-4363 Skype Address: caravaname

 

 

The inf fin this is for the daddi only and may contain confidential and/or privileged Information. If you are not the intended addressee, this
message will self destruct so notify the sender; do not copy or distribute this message ar disclose its contents to anyone. Any views or opinions expressed in this message are those of
the author and do not necessarily represent those of CME or of any of its associated companies. No reliance may be placed on this message without written canfirmation from an

 

 

authorized representative of the company.

 

Life is short.. So love your life.. Be happy.. And Keep smiling.. and

Before you speak »Listen
Before you write »Think
Before you spend »Earn

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page5of26 Page ID #:6877

Before you pray »Forgive
Before you hurt »Feel
Before you hate »Love

Before you quit »Try
Before you die »Live

That's Life...

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 6of26 Page ID #:6878

EXHIBIT 17
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 7 of26 Page ID #:6879

Ghanem 00039830

a sopessapsomeseayscoasasy pasos

Bs es ee S I x SEC

 

 

00038408

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 8of 26 Page ID #:6880

EXHIBIT 18

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 9of26 Page ID #:6881

From: GMAIL <ramithe@gmail.com>

Sent: Friday, July 3, 2015 2:20 PM

To: Alexei Alexei <office.hartford@gmail.com>
Subject: Re: NEW Rami

 

I have to go back to school to remember those names

Sent from my Huawei Mobile

none Original Message --------
Subject: NEW Rami

From: Alexei Alexei

To: Rami Ghanem

CC:

1) you: Roman Tarasovici Boico
2) mother: Hristina Nicolaevna Kostiuc
_ 3) father: Taras Vasilievich Boico

| Date@of born - 777?

00077995 Ghanem_00072443

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 10o0f26 Page ID #:6882

EXHIBIT 19

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 110f 26 Page ID #:6883
Airplanemode? O BA KW 58%R

   

a Last seen 18 October 2015
Mail

Thanks |

My people arrived just now to
moldova

Good evening

 

| will have news tonight |

 

My people from Ukraine

suppose me to not take

Ukrainian name because of

language difficulties you can
have in future

They think it is better to use
Arabic name and to show that
you was married in Ukraine
and obtained citizenship

 

   

    

00142461 Ghanem_00072445

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 12 of 26 Page ID #:6884
Airplanemode? OO BA K AW 58%B

    
   

  

 

a Sergei
Last seen 18 October 2015

 

They think it is better to use 6:32 PM
Arabic name and to show that

you was married in Ukraine

and obtained citizenship |

 

 

 

But they told that we pay we 6:32 PM
decide

 

 

 

 

 

- | think that when we pay we 635 PM
_ pay for to make life easier

 

 

| . ay an
, “Incoming call - 00:00 6:33 PM

 

| Are you busy 272 6.33 PM

 

Wait vour letter with names (17)

   

    

00142462 Ghanem 00072445

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 13 0f 26 Page ID #:6885
Airplanemode? O BA K AW 58%B

 

a Sergei
@" | ast seen 18 October 2015

_ Wait your letter with names —

   

 

It was sent..did you get it :

 

|
| Got it |

 

l Drr rami

 

 

 

 

| It will be Dr. Rony
|

Not Dr. Rami

 

- Itis a joke

 

      

00142463 Ghanem 00072445

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 14o0f26 Page ID #:6886

EXHIBIT 20

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 15o0f26 Page ID #:6887

From: Rami Ghanem <ramithe@gmail.com>

Sent: Saturday, July 4, 2015 11:15 AM

To: Alexei Alexei <office.hartford@gmail.com>
Subject: Name

 

Rony Youssef Karam

Mother: Lara Talal Arsalan
Father: Youssef Sami Karam

Born on April 1°' 1964 in Zgharta

Rami Ghanem
Gateway to Egupt. (GYE)

Complex 133, Building 7, Apartment 32
Al Rehab City, Cairo Egypt
Telephone# 00201127999552
Iternational #: +37282432246

Jordan Office

Tel: 962 6 5685624
Fax: 962 6 5685625

mE Ne eae ee ee Ae teconseannctennneaues

 

 

The information c ined In this Is for the i only and may contain confidential and/or privileged information. If you are not the intended addressee, this message will self destruct so
notify the sender; do not copy or distribute this message or disclose its contents to anyone. Any views or opinions expressed in this message are those of the author and do not necessarily represent those of CME or
of any of its associated companies. No rellance may be placed on this message without written confirmation fram an authorized representative of the company.

 

 

 

Life is short.. So love your life.. Be happy.. And Keep smiling.. and

Before you speak »Listen
Before you write »Think
Before you spend »Earn
Before you pray »Forgive
Before you hurt »Feel

00077956 Ghanem_00000241

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 16 of 26

00077956

Before you hate »Love
Before you quit »Try
Before you die »Live

That's Life...

Page ID #:6888

Ghanem_00000241

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 17 of26 Page ID #:6889

EXHIBIT 21

 
Case 2:15-cr-00704-SJO Document 4
Airplane mode ? ©

) #:6890

    

Good morning my people
decided the next you need
to scan very simple
signature according to the
name we choose:
Rony Youssef Karam
- english,
Pouu lOcydosuy Kapam-
russian,
they will sign all
documents and we will
come Monday to Lvov and
Tuesday from the morning
till the evening we will
finish everything, max
Wednesday in the morning
and after that we can go to
Nigeria

9:24 AM

 

   

00142714.0df Ghanem-00072445

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 19o0f26 Page ID #:6891

Airplanemode? O SBA KW 41%

3 MS 735 Y 10SEP 4
CAIIST HK2_3_ 1420
1730 *1A/E*

5 TK 271 Y 10SEP 4
— ISTKIV HK2 | 1915
— 2045 *1A/E*
: 9:26 AM

_ Please create simple
signature for new name:

Rony Youssef Karam

 

 

   

00142715 Ghanerm-00072445

 
Case 2:15-cr-00704-SJO Document 431-15 Filed Pana ID) #:6892
Airplanemode? OC BA

   

Please create simple
signature for new name:

Rony Youssef Karam

Pony lOcydosuy Kapam
Scan it And send me to my |
mail
Thanks

11:08 AM

| leave the hotel in 30
minutes and to the airport
Will call you after arrive to
Moldova

Br
11:19 AM

 

callme please 11:20AM

 

 

Ghanem-00072445

 

00142716.pdf

 
 

6893

 

LD) #

 

|

Ghanem-00072445

20 AM

8
.

t
to
19 AM

irpor
ive

11

a | me please 11

fm
tes and to thea
ill call you after arr

 

 

minu

W

   

 

00142717.pdf

C)
a
ir
Lo
7
Ss |
oO
T
5
ce
os
Qa
eS
i 5
ORS
Smo
Si
ay
| Bes
Com
ay <<

Case 2
 

6894

15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 22 of 26 Page |ID#

Case 2

a

irolane mode ©

rN

 

 

Ghanerm-00072445

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 23 of 26 Page ID #:6895

Airplanemode’? O BA K AW 41%

Boe
ee

a a
ee See

Ce

0)

.

|

S

DE ON ee
Fe
ee

a
|

a

Ze pie

Ce EE
oe

oe

oe

a

een

re
0
—

a ee
De
ee

z
Ce
.
S
De
oe

I

j eS oe
fe ee
a

- ee a
ey

a
ee

a

ee

a

ae

Kee

 

 

ee 8

oe

Ghanerm-00072445

 
 

6896

+
C1

am

15-cr-00704-SJO_Docume
Airplane mode ¢ ©

Case 2

2015

aS)

is good ’

Is one

| think th

35 AM

11

 

35 AM

14

*

e

27?

Ok

LSI

ee

a

 

a

 

 

   

 

in
+
+
N
~
Q
Q
9
£
vo
<
w
rant
Oo

00142720.padf
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 25 of 26 Page ID #:6897

EXHIBIT 22

 
Case 2:15-cr-00704-SJO Document 431-15 Filed 05/13/19 Page 26 of 26 Page ID #:6898

 

From: Rami Ghanem <ramithe@gmail.com>

Sent: Thursday, September 10, 2015 2:39 AM

To: Alexei Alexei <office.hartford@gmail.com>

Ce: Bill Grigor <office.gb.defence@gmail.com>

Subject: Hello from Roney

Attach: 03feS5cc6f8f1 1b53a47a42275¢79 1 62ab74c8695345568al 282d320elae9b7e0 jpg
<<>>

00075410 Ghanem_00072443

 
